FILED
                            NOT FOR PUBLICATION                             JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10646

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00577-GMN

  v.
                                                 MEMORANDUM*
TERRELL LAMAR MCBRIDE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                            Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Terrell Lamar McBride appeals from district court’s judgment and

challenges his guilty-plea conviction and 131-month sentence for armed bank

robbery, in violation of 18 U.S.C. § 2113(a) and (d); and possession, use, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
carrying a firearm during, in relation to, and in furtherance of a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to Anders v. California, 386
U.S. 738 (1967), McBride’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided McBride the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      McBride has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     11-10646